McGowan v Metropolitan Transp. Auth. Bus Co. (2018 NY Slip Op 02712)





McGowan v Metropolitan Transp. Auth. Bus Co.


2018 NY Slip Op 02712


Decided on April 19, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2018

Acosta, P.J., Manzanet-Daniels, Tom, Oing, Singh, JJ.


6328 151958/12

[*1]Margaret McGowan, Plaintiff-Respondent,
vMetropolitan Transportation Authority Bus Company, et al., Defendants-Appellants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Michael D. Stallman, J.), entered on or about July 18, 2016,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated March 29, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 19, 2018
CLERK